DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/250284 filed 12/28/2020.
Claims 1-13, 15, 17-18, 22-23, and 29 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 17-18, 22-23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 recites the limitation "the polygonal internal microwave shell" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Parent claim 11 recites the limitation "the polygonal internal microwave shell" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Parent claim 11 recites the limitation “a closed top with a feedstock inlet at the input end and a closed bottom with a gas and waste char outlet at the gas output end” in lines 9-10. It is unclear if this feedstock inlet and this gas and waste char outlet and the same as the feedstock inlet and the gas and waste char outlet in lines 6-7.  
Parent claim 1 recites the limitation "said internal microwave cavity" in lines 12-16.  There is insufficient antecedent basis for this limitation in the claim.
Parent claim 11 recites the limitation "the internal microwave cavity" in lines 12-17.  There is insufficient antecedent basis for this limitation in the claim.
Parent claim 11 recites the limitation "a gas and waste char outlet" in line 19.  It is unclear if this gas and waste char outlet and the same as the feedstock inlet and the gas and waste char outlet in lines 6-7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (U.S. 6086679) teaches a reactor comprising microwave generators as well as multiple catalysts that are present in an inner tube but does not explicitly teach an auger that is present a ceramic sleeve.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771